               Case:19-04258-swd       Doc #:276 Filed: 12/03/19         Page 1 of 8



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

In re:                                          Chapter 11

NAJEEB AHMED KHAN,                              Case No. 19-04258 (SWD)

                                 Debtor.




               CHAPTER 11 TRUSTEE’S MOTION FOR ENTRY OF AN ORDER
              APPROVING PROCEDURES FOR THE SALE OR ABANDONMENT
             OF MISCELLANEOUS ASSETS AND GRANTING RELATED RELIEF

         Mark T. Iammartino, (the “Chapter 11 Trustee”), not individually but solely as Chapter 11

Trustee for the estate of Najeeb Ahmed Khan (the “Debtor”), by and through his undersigned

attorneys, hereby moves the Court (the “Motion”) pursuant to sections 105(a), 363, 365, and

554(a) of title 11 of the United States Code (the “Bankruptcy Code”), Rule 6004 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 6004 of the Local Rules of

the United States Bankruptcy Court for the Western District of Michigan (the “Local Rules”), for

entry of an order (the “Proposed Order”) authorizing and establishing procedures for the sale or

abandonment of miscellaneous assets and granting related relief.

                                           Jurisdiction

         1.     The United States Bankruptcy Court for the Western District of Michigan

(the “Court”) has jurisdiction over these Cases and the Motion pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue of these

Cases and the Motion in this district is proper under 28 U.S.C. §§ 1408 and 1409.

         2.     The bases for the relief requested herein are sections 105(a), 363 and 554(a) of the

Bankruptcy Code, Bankruptcy Rule 6004 and Local Rule 6004(a).



30054664.3
                 Case:19-04258-swd              Doc #:276 Filed: 12/03/19                Page 2 of 8



                                                     Background

          3.       On October 8, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code.

          4.       Pursuant to the Order Approving Appointment of Chapter 11 Trustee [Docket

No. 137] dated October 29, 2019 and the Acceptance of Appointment [Docket No. 166] filed

November 4, 2019, Mark. T. Iammartino, is the duly appointed, acting and qualified Chapter 11

Trustee in this case.

          5.       On November 1, 2019, the United States Trustee appointed an official committee

of unsecured creditors [Docket No. 155] (the “Committee”).

                                                  Relief Requested

          6.       The estate owns certain miscellaneous assets (collectively, the “Miscellaneous

Assets”) that have significantly less value to the estate after taking into account the costs of

liquidation and legal costs to process individual sale motions.1 By this Motion, the Chapter 11

Trustee respectfully requests the entry of the Proposed Order authorizing and establishing

procedures for the sale or abandonment of the Miscellaneous Assets and granting certain related

relief.

                            Miscellaneous Sale and Abandonment Procedures

          7.       The Chapter 11 Trustee is in the process of monetizing the Debtor’s estate. The

Miscellaneous Assets are unnecessary for the administration of the Debtor’s estate.

          8.       Given the Miscellaneous Assets’ relatively reduced value, the Chapter 11 Trustee

submits that selling the Miscellaneous Assets through efficient procedures will reduce costs and



1
          The Miscellaneous Assets include, among other things, artwork, jewelry and watches, gold and silver bars
          and coins, jet skis, furniture, and other property that has not yet been sold through the sale efforts described
          herein.


                                                            2
30054664.3
                Case:19-04258-swd         Doc #:276 Filed: 12/03/19          Page 3 of 8



other administrative expenses that otherwise would be incurred seeking authority to sell such assets

through separate motions. Therefore, the Chapter 11 Trustee proposes the procedures set forth

below to streamline the sale, transfer and disposition process and ensure that parties in interest

receive adequate notice of such sales. The proposed procedures described herein will allow the

Chapter 11 Trustee to sell or dispose of the Miscellaneous Assets in an efficient and cost-effective

manner and are consistent with the customary procedures approved by this and other courts.

         9.      The Chapter 11 Trustee proposes that each Miscellaneous Asset sale be for the

highest and best offer received, taking into consideration the exigencies and circumstances in each

such sale, under the following procedures (the “Miscellaneous Asset Sale Procedures”):


              a. For any asset sale(s) to a single buyer or group of related buyers with an aggregate
                 selling price less than $10,000, the Chapter 11 Trustee is authorized to sell the
                 Miscellaneous Assets without notice or further court order.

              b. For any asset sale with a purchase price greater than $10,000 but less than $75,000:

                      i.   The Chapter 11 Trustee shall file on the docket a notice
                           (a “Miscellaneous Sale Notice”) which will be served on (i) any
                           known affected creditor asserting a Lien on any assets subject to
                           such sale; (ii) the U.S. Trustee; (iii) counsel to the Committee; (iv)
                           counsel to KeyBank, National Association; and (v) the general
                           service list established in the chapter 11 case pursuant to
                           Bankruptcy Rule 2002 (the “Notice Parties”). Such notice shall
                           contain: (i) a general description of the Miscellaneous Assets
                           subject to the sale; (ii) the proposed purchaser of the
                           Miscellaneous Assets; (iii) any commissions to be paid to third
                           parties used to sell or auction the Miscellaneous Assets; (iv) a
                           summary of the material terms of the sale; and (v) instructions
                           consistent with the terms described herein regarding the
                           procedures to assert objections to the proposed sale.

                     ii.   If none of the Notice Parties file or serve upon counsel to the
                           Chapter 11 Trustee a written objection (including by email) within
                           five (5) days of receipt of such Miscellaneous Sale Notice, then
                           the Chapter 11 Trustee may immediately consummate the
                           transaction, including making any disclosed payments to third-
                           party brokers or auctioneers. If an objection is filed or served
                           within such period that cannot be resolved, such assets shall not

                                                    3
30054664.3
                 Case:19-04258-swd        Doc #:276 Filed: 12/03/19        Page 4 of 8



                            be sold except upon further order of this Court after notice and a
                            hearing.

               c. For any asset sale(s) to a single buyer or group of related buyers with an aggregate
                  selling price greater than $75,000, the Chapter 11 Trustee shall file a separate
                  motion seeking approval from the Court with respect to such sale(s).

               d. Nothing in the foregoing procedures will prevent the Chapter 11 Trustee, in his sole
                  discretion, from seeking this Court’s approval at any time of any proposed
                  transaction (regardless of value) upon notice and a hearing.

         10.      To the extent any Miscellaneous Assets cannot be sold at a price greater than the

cost of liquidating such assets, the Chapter 11 Trustee seeks authority to abandon such

Miscellaneous Assets in accordance with the following procedures (the “Miscellaneous Asset

Abandonment Procedures” and, together with the Miscellaneous Asset Sale Procedures,

the “Miscellaneous Asset Procedures”):

               a. For any Miscellaneous Assets, regardless of value, that the Chapter 11 Trustee
                  seeks to abandon pursuant to these procedures:

                       i.   The Chapter 11 Trustee shall file on the docket a notice
                            (an “Abandonment Notice”) which shall be served on (a) the
                            Notice Parties and (b) the party owning or operating the location
                            where the property is to be abandoned. Such Abandonment
                            Notice shall contain (i) a general description of the Miscellaneous
                            Assets to be abandoned, (ii) a summary of the Chapter 11
                            Trustee’s reasons for such abandonment, and (iii) the book value
                            of the property to be abandoned.

                      ii.   If none of the Notice Parties file or serve upon counsel to the
                            Chapter 11 Trustee a written objection (including by email) within
                            five (5) days of receipt of such Abandonment Notice, then the
                            Chapter 11 Trustee may immediately abandon the assets. If an
                            objection is filed or served within such period that cannot be
                            resolved, such assets shall not be abandoned except upon further
                            order of this Court after notice and a hearing.




                                                    4
30054664.3
               Case:19-04258-swd        Doc #:276 Filed: 12/03/19         Page 5 of 8



                                          Basis for Relief

         A.     Sale of Miscellaneous Assets

         11.    The Chapter 11 Trustee seeks authority to sell the Miscellaneous Assets in

accordance with the Miscellaneous Asset Sale Procedures in his sound business judgment pursuant

to section 363(b)(1) of the Bankruptcy Code, in an expeditious manner to minimize depreciation

of these assets. If the relief requested herein is granted, the Chapter 11 Trustee will be able to

avoid many of the unnecessary costs associated with maintaining, retaining, storing and liquidating

Miscellaneous Assets that have limited value relative to the totality of the Debtor’s estate.

         12.    Moreover, the Miscellaneous Asset Sale Procedures will also reduce the burden on

the Court’s docket while protecting the interests of all creditors with an interest in the assets

through the opportunity to object and obtain a hearing if necessary. Obtaining approval from the

Court for each sale transaction would result in unnecessary administrative costs attendant to

drafting, serving and filing pleadings, as well as time incurred by attorneys for appearing at Court

hearings, which could significantly reduce the ultimate net value of these assets.

         13.    The Chapter 11 Trustee and his advisors have significant experience with sales such

as these and are very well versed in obtaining the best sale price possible. The Miscellaneous

Asset Sale Procedures set forth herein will permit the Chapter 11 Trustee to be responsive to the

needs of interested purchasers, thereby guarding against lost sales due to delay, while still

providing for a review of the proposed transaction by all parties receiving notice.

         14.    In order to facilitate the proposed sale transaction, the Chapter 11 Trustee requests

that the Court authorize the sales of Miscellaneous Assets pursuant to this Motion be made free

and clear of any and all Liens, with any such Liens to be transferred and attached to the net sale

proceeds. The Chapter 11 Trustee believes that the Miscellaneous Asset Sale Procedures satisfy



                                                  5
30054664.3
               Case:19-04258-swd       Doc #:276 Filed: 12/03/19         Page 6 of 8



the requirements of Section 363(f). If a holder of Liens does not object within the prescribed time

period, such holder will be deemed to have consented to the proposed sale and the Miscellaneous

Assets may then be sold free and clear of such holder’s Liens.

         15.    In approving the sales free and clear of Liens, the Chapter 11 Trustee requests that

the Court find and hold that all purchasers of Miscellaneous Assets, in accordance with the

procedures set forth herein, are entitled to the protections afforded by section 363(m) of the

Bankruptcy Code. Such relief is appropriate in light of the opportunity for review and objection

by the Notice Parties. The Chapter 11 Trustee submits that any agreement reached as a result of a

sale of the Miscellaneous Assets will be an arm’s length transaction entitled to the protections of

section 363(m).

B.       Abandonment of Miscellaneous Assets

         16.    Section 554(a) of the Bankruptcy Code provides that “[a]fter notice and a hearing,

the trustee may abandon any property of the estate that is burdensome to the estate or that is of

inconsequential value and benefit to the estate.” 11 U.S.C. § 554(a). Courts generally give a

Chapter 11 Trustee great deference to its decision to abandon property. See, e.g., In re Vel Rey

Props., Inc., 174 B.R. 859, 867 (Bankr. D.D.C. 1994) (“Clearly, the court should give deference

to the trustee’s judgment in such matters.”). Unless certain property is harmful to the public, once

an appointed trustee has shown that it is burdensome or of inconsequential value to the estate, a

court should approve the abandonment. Id.

         17.    The Chapter 11 Trustee expects to take all reasonable steps to sell Miscellaneous

Assets. The costs associated with sales of certain Miscellaneous Assets, however, may exceed any

possible proceeds thereof. The inability to consummate a commercially reasonable sale of

Miscellaneous Assets would indicate that these Miscellaneous Assets have no meaningful



                                                 6
30054664.3
               Case:19-04258-swd       Doc #:276 Filed: 12/03/19          Page 7 of 8



monetary value to the Debtor’s estate. Accordingly, the Chapter 11 Trustee contends that, in such

circumstances, the abandonment of Miscellaneous Assets pursuant to the Miscellaneous Asset

Abandonment Procedures is in the best interests of the Debtor’s estate.

         18.    In light of the demonstrable benefits of streamlined procedures to sell, transfer or

abandon Miscellaneous Assets, courts have approved similar procedures in other chapter 11 cases.

See, e.g., In re Hobbico, Inc., Case No. 18-10055 (KG) (Bankr. D. Del. May 16, 2018) (approving

miscellaneous asset sale procedures for sale of assets up to $200,000 and establishing

abandonment procedures); In re General Wireless Operations Inc. d/b/a Radioshack, Case No. 17-

10506 (BLS) (Bankr. D. Del. May 25, 2017) (approving miscellaneous asset sale procedures for

sale of assets up to $250,000 and establishing abandonment procedures); In re Malibu Lighting

Corporation, Case No. 15-12080 (KG) (Bankr. D. Del. Apr. 4, 2016 (approving miscellaneous

asset sale procedures for sale of assets up to $250,000 and establishing abandonment procedures);

In re TPOP, LLC, Case No. 13-11831 (BLS) (Bankr. D. Del. Dec. 9, 2013) (approving

miscellaneous sale procedures for sale of assets up to $250,000 and establishing abandonment

procedures); In re Propex Inc., et al., Case No. 08-10249 (NWW) (Bankr. E.D. Tenn. Apr. 9,

2008) (approving miscellaneous sale procedures for sale of assets not to exceed $500,000).

                                      Reservation of Rights

         19.    Except to the extent provided otherwise, nothing in this Motion: (a) is intended or

shall be deemed to constitute an assumption of any agreement pursuant to section 365 of the

Bankruptcy Code or an admission as to the validity of any claim against the Debtor and his estate;

(b) shall impair, prejudice, waive, or otherwise affect the rights of the Debtor and his estate with

respect to the validity, priority, or amount of any claim against the Debtor and his estate; or (c)

shall be construed as a promise to pay a claim.



                                                  7
30054664.3
               Case:19-04258-swd        Doc #:276 Filed: 12/03/19         Page 8 of 8



                                               Notice

         20.    Notice of this Motion has been provided to: (a) the U.S. Trustee; (b) the Internal

Revenue Service; (c) the Securities and Exchange Commission; (d) the Secretary of State for the

Western District of Michigan; (e) the Michigan Department of Treasury; (f) counsel to the

Committee; (g) counsel to KeyBank National Association; and (h) all persons and entities that

have filed a request for service of filings in these Cases pursuant to Bankruptcy Rule 2002. In light

of the nature of the relief requested in this Motion, the Chapter 11 Trustee respectfully submits

that no further notice is necessary.

         WHEREFORE the Chapter 11 Trustee respectfully requests entry of the proposed order

granting the relief requested herein and such other relief as is just and proper.

 Dated:      December 3, 2019                   Respectfully submitted,

                                                MARK IAMMARTINO, Chapter 11 Trustee

                                                /s/ Nicholas M. Miller
                                                Nicholas M. Miller
                                                Thomas C. Wolford
                                                NEAL, GERBER & EISENBERG LLP
                                                Two N. LaSalle Street, Suite 1700
                                                Chicago, IL 60602
                                                Telephone: (312) 269-8000
                                                Facsimile: (312) 269-1747
                                                nmiller@nge.com
                                                twolford@nge.com


                                                - and -

                                                Rachel L. Hillegonds
                                                MILLER, JOHNSON, SNELL &
                                                CUMMISKEY, P.L.C.
                                                45 Ottawa Ave. SW, Suite 1100
                                                Grand Rapids, MI 49503
                                                Telephone: (616) 831-1711
                                                Facsimile: (616) 831-1701
                                                hillegondsr@millerjohnson.com


                                                  8
30054664.3
